Order, Supreme Court, New York County, entered on October 27,1972, denying defendants-appellants’ motion for summary judgment dismissing the causes of action in the complaint to the extent that they seek rescission of an agreement between the parties, dated July 1, 1970, unanimously reversed, on the law, so far as appealed from, aryl the motion granted. Appellants shall recover of respondent $60 costs and disbursements of this appeal. Plaintiff has failed to completely lay bare his proof or to factually rebut the detailed factual showing made by appellants in support of their motion. Appellants established that plaintiff, with knowledge of the facts which underlie his present claims, ratified the agreement he now seeks to rescind. Over three weeks after entering into that agreement and more than two weeks after the termination of his employment with Milo Electronics, Inc., plaintiff, after redeeming 83,333 pledged shares of Milo and after discussing the matter with his attorney, instructed said attorney to deliver those shares to appellants in accordance with the agreement of July 1. Such actions constitute a ratification of the subject agreement and a bar to plaintiff’s attempt to rescind it (Restatement, Contracts, § 484). Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.